DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitawaki et al. (US 2007/0022904).
Regarding claims 1-3, 5, 7, 14 and 16-17
Kitawaki teaches a composition comprising 91 parts by weight solvent and 5 parts by weight channel carbon black (i.e. colorant), wherein the non-aqueous solvent can be isotridecyl isonoanate (Paragraphs 0039-0041; and Table 1, comparative Example 2).
It is noted that isotridecyl isonoanate has a neopentyl branch (i.e. branch with 4 or more carbons), each or R1 and R2 have 8 or more carbons, and the compound is comprised of 22 carbons, this meeting the requirements of (i).
Allowable Subject Matter
Claims 4, 6, 8-11, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of these claims in combination with the limitations of the base claim(s) from which they depend.
Response to Arguments
	Applicants argue against the prior art rejections over Takeshi. Applicant’s amendments to the claims overcome this rejection and it has been withdrawn. However, a new rejection has been made utilizing a new reference, as such these arguments are now moot.
	Applicants argue against the double patenting rejections. The terminal disclaimer submitted has been approved, and as such the double patenting rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734